6 A.3d 1282 (2010)
In re Jeffrey L. KRAIN, Respondent.
No. 10-BG-666.
District of Columbia Court of Appeals.
Filed November 4, 2010.
Before REID, Associate Judge, TERRY and KING, Senior Judges.

ORDER
PER CURIAM
On consideration of the certified order of the Supreme Court of Pennsylvania, see In re Krain, 1304 Disc. Dkt. 3 (Pa. November 18, 2008), this court's June 22, 2010, order suspending respondent pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file either a response to this court's order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Jeffrey L. Krain, Esquire, is hereby suspended from the practice of law in the District of Columbia for a period of four years with a fitness requirement. See In re Neeb, 964 A.2d 1278 (D.C.2009)(imposition of a fitness requirement is identical reciprocal discipline for suspensions over one year imposed by the state of Pennsylvania); and In re Fuller, 930 A.2d 194, 198 (D.C.2007) and In re Willingham, 900 A.2d 165 (D.C.2006) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement respondent's suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).